Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the claims filed 2/24/2022. Claims 1 – 23 are pending in this application.

Information Disclosure Statement
The information disclosure statement filed 2/24/2022 is acknowledged by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the pinch valve is a pilot valve” as claimed in claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 8 – 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim requires “an axial seal an axial seal between the pilot valve inlet (10) and the pilot valve outlet (11).” The claim further defines the axial seal as element 16 in figure 20. This element 16 forms a seal between the pilot valve main body 9 and the pilot valve receptacle 12 but element 16 is “not between” the pilot valve inlet 10 and the pilot valve outlet 11, it is downstream of the pilot valve outlet 11. As such claims 1, 8 – 23 are rejected for failing to reasonably convey to a person having ordinary skill in the art the applicant had possession of the claimed invention.
Regarding claim 8, the claim depends upon independent claim 1. Claim 1 requires  “the sealing element (16) forms at least an axial seal between the pilot valve inlet (10) and the pilot valve outlet (11).” This embodiment is shown in figure 20. Claim 8 requires “the sealing element (16) forms a radial seal between the pilot valve inlet (10) and the pilot valve outlet (11).”  This embodiment is shown in figures 1 – 19. Applicant further describes the advantage of a radial seal in paragraph 10 “[d]ue to the particular construction of the pilot valve and of the pilot valve receptacle, it is possible to dispense with axial seals, with which a significantly greater contact pressure between the pilot valve and the pilot valve receptacle is required than with a sealing element acting transversely to the insertion direction.”  Applicant does not describe an embodiment in which the seal (16) is both radial and axial sealing element as required by the dependent claim 8. As such claim 8 is rejected for failing to reasonably convey to a person having ordinary skill in the art the applicant had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 - 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, it is not clear what applicant means by the limitation “at least in a position of use”. All assembled inventions are useful and assumed to be functional when assembled. It is not clear what the limitation “at least in a position of use” is defining. Examiner for this office action is interpreting the limitation to mean “in an assembled state.”
Regarding claim 6, it is not clear what the applicant means by the claim limitation “a main body of the pilot valve (8) is comprised of at least a valve part and an actuation part (32, 34) that are attached to each other, and at least one of (a) the valve part (32) at least one of contains a valve seat (33) of the pilot valve (8) or is sealingly connected to the pilot valve receptacle (12) or the actuation part (34) contains a pushbutton mechanism (22).” It is not clear what alternatives are for first and second “at least one of” is. Examiner for this office action is interpreting the limitation to be valve part has a valve seat or the valve part has a seal between the valve part and the pilot valve receptacle or in the alternative the actuation part contains a push button mechanism.
Regarding claims 7 and 10, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitations “a distal end section (30) of the valve plunger (23) is smaller in diameter then the sealing (29)” and “the connection is a 1/4 turn connection” are required.  The phrase “in particular” makes it unclear whether the claim is being limited to the claimed smaller diameter plunger and ¼ turn connection.  Therefore, the use of the phrase “in particular” renders the claim indefinite.
Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In those instances where it is not clear whether the claimed narrower range is a limitation, a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph should be made. See MPEP 2173.05(d).     

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 3, 5, 7 as far as it is definite, are rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Document 1,431,695 in view of US Patent to Hansen (2,180,320).
Regarding claims 2 - 3, 5 and 7 as far as it is definite, the GB Patent discloses a valve arrangement, comprising: a main valve (906) including a valve seat (996) between a main valve inlet (902) and a main valve outlet (904), a diaphragm (at 908) which selectively closes off and opens up the valve seat, and a pressure chamber (962) which is closed off by the diaphragm and by which the diaphragm is switchable via application of pressure; a pilot valve receptacle – examiner is interpreting the step at the diaphragm to meet this limitation - formed on the main housing a pilot valve (910) configured to control a release of pressure of the pressure chamber (962) into the main valve outlet (904) of the main valve, the pilot valve including a main body (910) on which a pilot valve inlet (916) and a pilot valve outlet (below 920) are formed, the pilot valve inlet is, via the pilot valve, selectively connectable to the pilot valve outlet and separable therefrom, and the main body (910) is inserted into the pilot valve receptacle in an insertion direction; wherein the pilot valve receptacle has an inflow (914) corresponding to the pilot valve inlet and has an outflow (918) corresponding to the pilot valve outlet, the inflow (914) is connected to the pressure chamber (962) and the outflow (916) opens into the main valve outlet (904) on the outflow side of the diaphragm (6); wherein the pilot valve inlet (916) and the pilot valve outlet are arranged offset (though the reference discloses a perpendicular orientation, examiner is interpreting offset to mean not the same axis) from one another at least in the insertion direction.
The GB Patent does not disclose wherein the pilot valve further includes a valve plunger that is in sliding or fixed contact with a sealing element that seals the pilot valve.
However having seal around a pilot valve plunger is well known the art as taught by Hansen. Hansen teaching a pilot operated diaphragm valve teaches a plunger (18) that is sealed by seal (21) in sliding contact with the plunger. 
Therefore a person having ordinary skill in the art would adapt the seal around the plunger teaching of Hansen to the valve disclosed by the GB Patent document as a means of operating a pilot-controlled valve manually without the need for varying the inlet pressure. Further examiner is interpreting the conical profile of the plunger taught by Hansen to meet the limitation “a distal section of reduced diameter”. Hansen also teaches a seal (23) seal in the closed state in sealing cooperation with the valve plunger.
Claim 4 and 6 rejected under 35 U.S.C. 103 as being unpatentable over UK Patent Document 1,431,695 in view of US Patent to Matsui et al. (7,296,593).
Regarding claims 4 and 6, the GB Patent discloses a valve arrangement, comprising: a main valve (906) including a valve seat (996) between a main valve inlet (902) and a main valve outlet (904), a diaphragm (at 908) which selectively closes off and opens up the valve seat, and a pressure chamber (962) which is closed off by the diaphragm and by which the diaphragm is switchable via application of pressure; a pilot valve receptacle – examiner is interpreting the step at the diaphragm to meet this limitation - formed on the main housing a pilot valve (910) configured to control a release of pressure of the pressure chamber (962) into the main valve outlet (904) of the main valve, the pilot valve including a main body (910) on which a pilot valve inlet (916) and a pilot valve outlet (below 920) are formed, the pilot valve inlet is, via the pilot valve, selectively connectable to the pilot valve outlet and separable therefrom, and the main body (910) is inserted into the pilot valve receptacle in an insertion direction; wherein the pilot valve receptacle has an inflow (914) corresponding to the pilot valve inlet and has an outflow (918) corresponding to the pilot valve outlet, the inflow (914) is connected to the pressure chamber (962) and the outflow (916) opens into the main valve outlet (904) on the outflow side of the diaphragm (6); wherein the pilot valve inlet (916) and the pilot valve outlet are arranged offset (though the reference discloses a perpendicular orientation, examiner is interpreting offset to mean not the same axis) from one another at least in the insertion direction.
The GB Patent does not disclose wherein the pilot valve further includes a valve plunger that operatively connected to a push-push mechanism.
	However having a push mechanism for plunger in a pilot operated diaphragm valve in a water dispensing application is well known the art. Matsui et al. teach a push mechanism operatively connected to plunger (40) for use in a sanitary application. Therefore a person having ordinary skill in the art would adapt the push mechanism teaching of Matsui et al. to the valve disclosed by GB Patent as a means of combining prior art elements according to known methods to yield predictable results. In the diaphragm pilot valve structure disclosed by the GB Patent and modified by the push mechanism teaching of Matsui et al. the elements of the references will maintain their respectively properties and function as described in the references. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571) 270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571) 272-6007, Craig Schneider can be reached at (571) 272-3607 and Ken Rinehart can be reached (571) 272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753